DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated December 16, 2020.  Claims 1-14 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-5,10-14 are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by  Fukami (2018/0019388).
Re-claim 1, Fukami teaches (at Figs 7,8A-8E,1-2,7-18; paragraphs 38-97 to 139) a spin-orbit-torque magnetization rotational element comprising: a spin-orbit torque wiring layer 11 (para 38-40) which extends in an X direction; and a first ferromagnetic layer (12 in Fig 7, para 38-71; Fig 8B, para 86-87) which is laminated on the spin-orbit torque wiring layer, wherein: the first ferromagnetic layer 12 has shape anisotropy and has a major axis in a direction which is different to the X direction on a first plane in which the spin-orbit torque wiring layer 11 extends (para 48, 38-71 for freely changing of the shape including rectangular, square, parallelogram), and a direction in which an easy axis of magnetization of the first ferromagnetic layer 12 (Fig 7 for having an inclination of the easy axis of magnetization; and Fig 18, paragraphs 81-85,139) is projected onto the first plane is different from a direction of the major axis.  Re-claim 2, wherein the first ferromagnetic layer 12 (para 44) at least includes one of a HoCo alloy, a SmFe alloy, a FePt alloy, a CoPt alloy, or a CoCrPt alloy.  Re-claim 3, wherein the spin-orbit torque wiring layer comprises nonmagnetic material 14b or 13 (Figs 11B para 114-131; Figs 1-2A, para 3-71).
Re-claim 4, a spin-orbit-torque magnetoresistance effect element comprising: the spin-orbit-torque magnetization rotational element according to claim 1; a second ferromagnetic layer 14c or 14a (Figs 11B,11A, para 114-131; Figs 1-2A, para 3-71) which is disposed on a side of the first ferromagnetic layer 12 opposite to a side with the spin-orbit torque wiring layer, a magnetization direction of the second ferromagnetic layer being fixed; and a nonmagnetic layer 14b,13 (Figs 11B para 114-131; Figs 1-2A, para 3-71) which is disposed between the first ferromagnetic layer 12, and the second ferromagnetic layer 14c,14a.  Re-claim 5, further comprising: a third ferromagnetic layer 14a which is disposed between the first ferromagnetic layer 12, and the nonmagnetic layer.   Re-claim 10, a method of manufacturing the spin-orbit-torque magnetization rotational element according to claim 1, comprising: forming at least the first ferromagnetic layer 12,14c,14a while applying a magnetic field (paragraphs 13,49,50, and page 12, lines 1-15) in a first direction which is different from the direction of the major axis, and wherein a direction in which the first direction is projected onto the first plane is different from the direction of the major axis (Fig 7 for having an inclination of the easy axis of magnetization; and Fig 18, paragraphs 81-85,139).  Re-claim 11, further comprising the step of: annealing the first ferromagnetic layer while applying a magnetic field (paragraphs 13,49,50, and page 12, lines 1-15) thereto in directions including the X direction after forming at least the first ferromagnetic layer.  Re-claim 12, further comprising: forming the spin-orbit torque wiring layer with nonmagnetic material 14b or 13 (Figs 11B para 114-131; Figs 1-2A, para 3-71).  Re-claim 13, a method of manufacturing the spin-orbit-torque magnetization rotational element according to claim 1, comprising: annealing the first ferromagnetic layer while applying a magnetic field (paragraphs 13,49,50, and page 12, lines 1-15) in a direction including a first direction which is different from the direction of the major axis after forming at least the first ferromagnetic layer, and wherein a direction in which first direction is projected onto the first plane is different from the direction of the major axis (Fig 7 for having an inclination of the easy axis of magnetization; and Fig 18, paragraphs 81-85,139).  Re-claim 14, further comprising: forming the spin-orbit torque wiring layer with nonmagnetic material 14b or 13 (Figs 11B para 114-131; Figs 1-2A, para 3-71).
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of  U.S. Patent 10,971,293.  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 1-14 of this present application are broad enough to be anticipated by Patent claims 1-20 of the Patent No. 10,971,293, wherein Patent claims 1 and 20 of the Patent anticipatively recite every limitations of the present application claim 1 for a spin-orbit torque magnetization rotational element comprising a spin-orbit torque wiring layer which extends in an X direction; and a first ferromagnetic layer which is laminated on the spin-orbit torque wiring layer, wherein: the first ferromagnetic layer has shape anisotropy and has a major axis in a direction which is different to the X direction on a first plane in which the spin-orbit torque wiring layer extends, and a direction in which an easy axis of magnetization of the first ferromagnetic layer is projected onto the first plane is different from a direction of the major axis; and wherein Patent claim 16 of the Patent anticipatively recites every limitations of the present application claim 10 for a method of manufacturing the spin-orbit torque magnetization rotational element.  Regarding application claim 2:  Patent claim 2 of the Patent recites every limitations of the application claim.  Regarding application claim 3:  Patent claim 1 of the Patent recites every limitations of the application claim.  Regarding application claims 4,5,6 and 7:  Patent claims 3, 5, 7 and 11 of the Patent recite every limitations of the application claims, respectively.  Regarding application claims 8,9,10,11,12,13, and 14:  Patent claims 15,15,16,17,16,18 and 18 of the Patent recite every limitations of the application claims, respectively.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822